OPINION — AG — ** PAID FIRE DEPARTMENTS ** FIRE DEPARTMENTS WITH THREE OR MORE SALARIED FIREMEN ARE BY STATE LAW CONSIDERED PAID FIRE DEPARTMENTS. THE CHIEF OF ANY PAID FIRE DEPARTMENT MUST HAVE HAD AT LEAST THREE YEARS ACTUAL EXPERIENCE AS A PAID FIREMAN TO BE QUALIFIED TO SERVE AS CHIEF AND, THEREFORE, A CITY (MUNICIPALITY) OR TOWN MAY NOT APPOINT AN INDIVIDUAL CHIEF OF A PAID DEPARTMENT WHEN SUCH INDIVIDUAL LACKS THREE YEARS EXPERIENCE AS A PAID FIREMAN. CITE: 11 O.S. 1971 348 [11-348](B), 11 O.S. 1971 332 [11-332] (WILLIAM DON KISER)